Citation Nr: 1241251	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from May 1973 to May 1976 and from September 23, 1976 to November 19, 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In 2009, 2010, and twice in 2012, this claim was remanded by the Board for additional development.  The Board is also satisfied that there was substantial compliance with its August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board, and is ready for further review.  


FINDINGS OF FACT

1.  No bilateral pes planus was demonstrated during service. 

2.  Bilateral pes planus was first diagnosed decades after the Veteran's separation from service, and there is no probative evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's period of service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 510, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Following the Board's 2009 Remand, the Veteran was advised, in an April 2009 notice, that he was required to submit new and material evidence.  He was advised of the basis of the prior denial of the claims, and the criteria for establishing service connection, and was provided all notice required under the VCAA.  In its November 2010 decision, the Board determined that the Veteran had submitted new and material evidence, and reopened the claim.  Therefore, no further discussion of the duty to notify is required, as the request that the claim be reopened has been granted.  The Veteran was advised of the criteria for service connection, and was advised of the criteria for governing assignment of the degree of disability and an effective date of the award, if service connection were to be granted, in the 2009 notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudicial error on appeal). 

The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision. The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Duty to assist

Service treatment records for the Veteran are associated with the claims files.  The Veteran was afforded VA examinations which are adequate to make a determination in this appeal.  The Veteran has specifically stated that no treatment records are available prior to 1995.  The Veteran's VA treatment records, and all other post service clinical records identified by the Veteran, have been obtained. Neither the Veteran nor his representative has identified any additional relevant records. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed. 

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the  Board's analysis below will focus specifically on what  evidence is needed to substantiate the claims and what the  evidence in the claims file shows, or fails to show, with  respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Evidence

The Veteran's service treatment records show no complaint, diagnosis or treatment for pes planus.  His May 1973 entrance examination report showed no foot problems by history or currently.  He indicated a history of foot trouble at separation in April 1976.  

After service, VA outpatient treatment records show that in October 2003, the Veteran was seen for painful arches bilateral feet.  He reported wearing arch supports for about a year.  He was examined, and pes planus, bilateral was diagnosed.  

The Veteran was examined by VA in April 2011.  He complained of pain in the arch and the heel of both feet.  He reported that he had these symptoms since service and denied any problems prior to service entry.  He stated that beginning in 1995, he began to receive therapy for his condition.  Bilateral pes planus was diagnosed.  The examiner stated that he had reviewed the claims file including the April 1976 medical record in which the Veteran indicated foot trouble at the time of his separation.  The examiner noted that the documentation was nonspecific for the nature of the type of foot trouble and that the only documentation during his service was a diagnosis of tenia pedis.  It was noted that after service, the only other documentation of a foot problem was a note dated in October 2003 when pes planus was diagnosed and orthotics were fabricated.  The examiner stated that he was unable to draw a clear nexus between the diagnosis and service without resorting to speculation.   

The Veteran was examined by VA in March 2012.  He complained of foot pain.  A diagnosis regarding pes planus was not given.  He was again examined in August 2012, and his history was noted.  He stated that he had flat feet between 1974-1976, and that problems continued thereafter.  He stated that he was treated by VA only.  The Veteran was examined.  It was determined that the Veteran had bilateral pes planus, and that the subjective time of onset was between 1974 and 1976.  It was noted that the first clear and unmistakable evidence of pes planus is in 2003.  It was stated that at that time he reported using arch supports for one year at that time so that supports symptoms in 2002.  It was noted that the Veteran was diagnosed with equines in April 2011 and that it was stated that the Veteran's pes planus may be caused or worsened by the condition.  It was noted that the condition was not mentioned on VA examination in March 2012, and it was not found on current examination.  The examiner stated that the pes planus is less likely as not caused by or the result of his active military service.  The rationale was that the claims file and the medical records are silent for record of pes planus or treatment of foot pain or problems beyond tenia pedis in service.  It was stated that there is a 27 year gap between the Veteran's discharge and the first VA note in the early 2000's.  The examiner found the medical files are silent for clear and unmistakable evidence of pes planus prior to 2003.  

Discussion

As noted above, to establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted in the evidence above, current diagnoses are of record.  Thus the first component of Hickson has been met.  However, as noted above, there is no indication of the disorder in service or not until many years thereafter.  The first documented evidence of pes planus was in 2003, approximately 27 years following service the Veteran's discharge from active duty.  

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the Veteran's service treatment records do not reflect that he had pes planus disorder during service.  The claims file contains no medical evidence linking a current diagnosis for this disorder to service.  No medical professional has attributed the post service findings for this disorder to service.  Therefore, service connection cannot be warranted on a direct basis.   

Although the Veteran is competent to report on his foot symptoms, he is not competent to opine that he currently has this disorder due to service.  The competent medical evidence in this case does not link the Veteran's pes planus to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

To the extent that the Veteran now claims he has pes planus which existed since service, the Board finds such statements are not credible for the reasons described above.  Of note, he made no mention of incurring any pes planus in service at any time during the medical treatment in the file.  In fact, he admits that he sought no treatment until 1995, nearly 20 years after service.  Thus, his assertions are accorded little probative value.  There is no competent and credible evidence of a nexus between the Veteran's pes planus, (diagnosed many years after his military service) and service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral pes planus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


